Name: Commission Regulation (EEC) No 613/85 of 8 March 1985 on a standing invitation to tender for the determination of export refunds following the sale of white sugar held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 3 . 85 Official Journal of the European Communities No L 69 25 COMMISSION REGULATION (EEC) No 613/85 of 8 March 1985 on a standing invitation to tender for the determination of export refunds following the sale of white sugar held by the German intervention agency down with regard to export licences issued in connec ­ tion with the standing invitation to tender and there should be a derogation from Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences for sugar (9), as last amended by Regulation (EEC) No 3130/82 (10), from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ("), as last amended by Regulation (EEC) No 1994/84 (12); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Articles 1 1 (3) and 13 (2) thereof, Whereas, in view of the time limits imposed for the storage of sugar offered to the German intervention agency, a standing invitation to tender should be opened for the sale of the said sugar in lots ; whereas this sugar, or an equivalent quantity, should be for export ; Whereas the general and detailed rules for the sale of intervention sugar by tender were laid down by Council Regulation (EEC) No 447/68 (3), as last amended by Regulation {EEC) No 1359/77 (4), and by , Commission Regulation (EEC) No 258/72 Q, which shall apply to this invitation to tender, with the excep ­ tion of Articles 5 (3) (b), 6 (4), 7 ( 1 ), the second sub ­ paragraph of Article 11 ( 1 ) and Article 19 of Regula ­ tion (EEC) No 258/72 ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospective purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (6) and Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agen ­ cies of sugar manufactured from beet or cane harvested in the Community Q, as last amended by Regulation (EEC) No 1708/83 (8) ; Whereas, in view of the specific nature of the transac ­ tions involved, appropriate provisions should be laid Article 1 1 . The German intervention agency shall issue a standing invitation to tender for the sale for export of white sugar which it holds and to issue partial invita ­ tions to tender each week during the period of validity of that standing invitation to tender. The invitations to tender shall be in respect of the export refunds on an equivalent quantity of sugar. 2 . The standing invitation to tender shall relate to quantities of white sugar made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258/72 and the characteristics of which are indicated in the Annex hereto . Article 2 The standing invitation to tender and partial invita ­ tions thereunder shall be conducted in accordance with the relevant provisions of Regulation (EEC) No 447/68 , certain provisions of Regulation (EEC) No 258/72 and with the provisions hereinafter set out.') OJ No L 117, 1 . 7 . 1981 , p. 4.2) OJ No L 74, 18 . 3 . 1982, p . 1 . 3) OJ No L 91 , 12. 4 . 1968 , p . 5 . «) OJ No L 156, 25. 6 . 1977, p . 7. ^ OJ No L 31 , 4. 2. 1972, p . 22. *) OJ No L 94, 21 . 4. 1972, p . 1 . j OJ No L 246, 27 . 9 . 1977, p . 12. 8) OJ No L 166, 25 . 6 . 1983, p . 15 . 0 OJ No L 258 , 11 . 9 . 1981 , p . 16 . H OJ No L 329, 25 . 11 . 1982, p . 20 . (") OJ No L 338 , 13 . 12 . 1980, p . 1 . 12 OJ No L 186, 13 . 7 . 1984, p . 17 . No L 69/26 Official Journal of the European Communities 9 . 3 . 85 3 . The security shall be lodged in Germany. It may, at the tenderer's discretion, be lodged either in cash, in German currency, or in the form of a guarantee given by a bank approved by the German authorities . 4 . Except in the case of force majeure, the security will be released : (a) to tenderers only in respect of the quantity for which no award was made ; (b) to successful tenderers,  provided they have lodged the security guaran ­ teeing payment, or have effected a form of payment, as specified in Article 14 (2) of Regu ­ lation (EEC) No 258/82,  provided they have removed the sugar within the period laid down, and  only for the quantity in respect of which they have fulfilled the obligation to export, Article 33 of Regulation (EEC) No 3183/80 remaining applicable. If the security referred to in paragraph 1 of this Article or, where applicable, a part thereof or the supplemen ­ tary security referred to in paragraph 5 is not released it shall be forfeit in respect of the quantity of sugar for which the obligations applicable have not been fulfilled. 5. Except in cases of force majeure, if the obligation to export has not been fulfilled and if the security referred to in paragraph 1 is less than the difference between : (a) the export refund referred to in Article 2 of Regu ­ lation (EEC) No 766/68 (') in force on the last day of validity of the licence, and (b) the amount of the export refund as shown on the licence, then, under the time limits laid down in Article 33 of Regulation (EEC) No 3183/80 and by way of a supple ­ mentary security for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount, per 100 kilograms, equal to that difference, less the security referred to in para ­ graph 1 of this Article. 6 . In cases of force majeure, the German interven ­ tion agency shall determine the measures necessary in view of the circumstances invoked by the successful tenderer. Article 7 The price to be paid by the successful tenderer shall be as fixed per 100 kilograms in respect of each lot, in the Annex hereto . The price for each lot is quoted ex storage depot, goods laden and presented in the manner described in the Annex, but exclusive of internal taxes. Article 3 The standing invitation to tender shall remain open until the date of the partial award at which refunds are determined for the relevant lots or, as the case may be, for the remaining lot or part of a lot. The standing invitation shall thereupon automatically be suspended from that date. Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall expire on Wednesday, 13 March 1985 at 9.30 a.m. 2. The time limits laid down in respect of this stan ­ ding invitation to tender are expressed in Belgian time. Article 5 An offer shall be valid only if : (a) the security specified in Article 6 ( 1 ) has been lodged or if proof of the lodging thereof is furnished to the German intervention agency before expiry of the time limit for the submission of tenders ; (b) it relates to a quantity of not less than 1 000 tonnes or, when the residual quantity of a lot is less than 1 000 tonnes, to that residual quantity ; (c) it includes a declaration by the tenderer that if his tender is successful he will :  remove the sugar within the prescribed time limit,  export the quantity of sugar in question,  where the obligation to export is not fulfilled, supplement the security specified in Article 6 ( 1 ) by payment of the amount referred to in paragraph 4 of the said Article in respect of the quantity for which he is awarded a contract,  within 30 days following the expiry of the export licence in question, notify the German intervention agency of the quantity or quanti ­ ties in respect of which the licence was not used ; (d) it is accompanied by an application for an export licence in respect of the quantity of sugar and the export refund in question . Article 6 1 . A security of 9 ECU per 100 kilograms of sugar to be exported under this invitation to tender must be lodged by each tenderer. 2. The security specified in paragraph 1 shall in the case of successful tenderers and at the time of the application referred to in Article 5 (d) become the security for the export licence . (') OJ No L 143, 25. 6 . 1968, p. 6. 9. 3 . 85 Official Journal of the European Communities No L 69/27 Article 8 The German intervention agency shall publish weekly notices stating the quantities for which contracts have been awarded. Article 9 1 . The provisions of Article 9 ( 1 ) of Regulation (EEC) No 2630/81 shall not apply to white sugar for export under the present standing invitation to tender. 21 The export licences issued pursuant to a partial award shall be valid from the day of issue until expiry of the fifth month following the month in which the award takes place . 3 . By way of derogation from Article 21 ( 1 ) of Regu ­ lation (EEC) No 3183/80 export licences issued in connection with this Regulation shall, for the purposes of determining their period of validity, be regarded as having been issued on the last day of the period during which tenders may be submitted in response to the partial invitation to tender concerned. 4. Article 12 (2) of Regulation (EEC) No 3183/80 cannot be invoked in order to cancel an application for a licence submitted in connection with this standing invitation to tender. Article 10 This Regulation shall enter into force on 9 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States , Done at Brussels, 8 March 1985. For the Commission Frans ANDRIESSEN Vice-President No L 69/28 Official Journal of the European Communities 9 . 3 . 85 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  RÃ ©fÃ ©rence du lot Bezeichnung des Loses Riferimento della partita Referentienummer van de partij Reference number of the lot Partiets betegnelse Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  a) Entreposeur b) Lieu d'entreposage a) Lagerhalter b) Lagerort a) Immagazzinatore b) Luogo di deposito a) Depothouder b) Opslagplaats a) Storer b) Place of storage a) Lagerhaver b) Oplagringssted a) Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã ³Ã ¹Ã ± b) Ã §Ã Ã Ã ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã ·Ã  Ã Ã ·Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã · QuantitÃ © (t) Menge (t) QuantitÃ (t) Hoeveelheid (t) Quantity (t) MÃ ¦ngde (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) DÃ ©nomination qualitative QualitÃ ¤tsbezeichnung Designazione qualitativa Kwaliteitsaanduiding Quality designation Kvalitetsbetegnelse Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  PrÃ ©sentation Verpackung Presentazione Verpakking Presentation Presentation Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Prix (Ã cus/100 kg) Preis (ECU/100 kg) Prezzo (ECU/ 1 00 kg) Prijs (ECU/ 1 00 kg) Price (ECU/100 kg) Prisen (ECU/100 kg) Ã ¤Ã ¹Ã ¼Ã ® (ECU/100 kg) 1 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621-461-1 b) 6080 Gross-Gerau Mainzer StraÃ e 83 Telefon : 06152-7151 2 000 2 unverpackt 57,72 2 a) SÃ ¼ddeutsche Zucker AG b) Werk Offstein Wormserer StraÃ e 11 6719 Obrigheim Telefon : 06359-803-1 2 000 2 unverpackt 57,72 3 a) SÃ ¼ddeutsche Zucker AG b) 7101 Offenau Ludwig-Kayser-StraÃ e Telefon : 07136-81-1 3 000 2 unverpackt 57,72 4 a) SÃ ¼ddeutsche Zucker AG b) 6833 WaghÃ ¤usel Postfach 21 60 Telefon : 07254-2031 1 000 2 unverpackt 57,72 5 a) SÃ ¼ddeutsche Zucker AG b) 8350 Plattling Dr. Ludwig-Kayser-StraÃ e 1 Telefon : 09931-401 2 000 2 unverpackt 57,72 6 a) SÃ ¼ddeutsche Zucker AG b) 8852 Rain Donau WÃ ¶rther StraÃ e 50 Telefon : 09002-711 6 000 2 unverpackt 57,72 7 a) SÃ ¼ddeutsche Zucker AG b) 8400 Regensburg 1 Straubinger StraÃ e 18 Telefon : 0941-56921 9 000 2 unverpackt 57,72 8 a) Pfeifer &amp; Langen Linnicher StraÃ e 48 5000 KÃ ¶ln 41 Telefon : 0221-4980367 b) 4150 Krefeld-Linn WestpreussenstraÃ e 32 Fa. Johs. Stehen Telefon : 02151-572017 1 000 2 Neue 50 kg-Jute ­ sÃ ¤cke mit Poly ­ Ã ¤thyleneinlage (400 g) 59,02 9 a) + b) Zuckerfabrik Franken GmbH Marktbreiter StraÃ e 74 8703 Ochsenfurt Telefon : 09331-91211 1 500 1 unverpackt 57,72 10 a) + b) Zuckerfabrik Franken GmbH Marktbreiter StraÃ e 74 8703 Ochsenfurt Telefon : 09331-91211 5 400 2 unverpackt 57,72 9. 3 . 85 Official Journal of the European Communities No L 69/29 RÃ ©fÃ ©rence du lot Bezeichnung des Loses Riferimento della partita Referentienummer van de partij Reference number of the lot Partiets betegnelse Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  a) Entreposeur b) Lieu d'entreposage a) Lagerhalter b) Lagerort a) Immagazzinatore b) Luogo di deposito a) Depothouder b) Opslagplaats a) Storer b) Place of storage a) Lagerhaver b) Oplagringssted a) Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã ³Ã ¹Ã ± b) Ã §Ã Ã Ã ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã ·Ã  Ã Ã ·Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã · QuantitÃ © (t) Menge (t) QuantitÃ (t) Hoeveelheid (t) Quantity (t) MÃ ¦ngde (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) DÃ ©nomination qualitative QualitÃ ¤tsbezeichnung Designazione qualitativa Kwaliteitsaanduiding Quality designation Kvalitetsbetegnelse Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  PrÃ ©sentation Verpackung Presentazione Verpakking Presentation Presentation Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Prix (Ã cus/100 kg) Preis (ECU/100 kg) Prezzo (ECU/ 1 00 kg) Prijs (ECU/ 1 00 kg) Price (ECU/100 kg) Prisen (ECU/100 kg) Ã ¤Ã ¹Ã ¼Ã ® (ECU/100 kg) 11 a) Fa. Metelman &amp; Co GmbH RathausstraÃ e 13 2000 Hamburg 1 Telefon : 040-33952255 12 b) 4150 Krefeld-Linn WestpreussenstraÃ e 32 Telefon : 02151-572017 a) Hannoversche Zucker AG Rethen  Weetzen Hildesheimer StraÃ e 360 10 000 2 Neue 50 kg-Jute ­ sÃ ¤cke mit Poly ­ Ã ¤thyleneinlage (400 g) 59,02 b) 3014 Laatzen 3 OT Rethen Telefon : 05102-73219 10 000 2 unverpackt 57,72 13 a) Hannoversche Zucker AG Rethen  Weetzen b) 3003 Ronnenberg OT Wetzen Telefon : 05109-3101 10 000 2 unverpackt 57,72